Citation Nr: 1523662	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-33 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran, B.F. & L.H.




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2011, the Veteran testified before the undersigned Veterans Law Judge during a video teleconference hearing; a transcript of that hearing is of record.

In November 2012, the Board remanded the Veteran's claims; the case has now returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely apologizes for the additional delay of adjudication of the Veteran's claims, but a remand is necessary before the Veteran's claims on appeal can be adjudicated to ensure a complete record on which the Board can base its decision.

The Veteran claims entitlement to service connection for a back disorder due to his military service, as well as entitlement to service connection for a skin disorder, to include as due to herbicide exposure in the Republic of Vietnam.  The Board notes that exposure to herbicides has been conceded.
As noted in the introduction, the Board previously remanded the Veteran's claims in November 2012, so that he could be afforded VA examinations addressing the nature and etiology of his back disorder and skin disorder.

With regard to the Veteran's skin disorder, the Veteran service treatment records document treatment for rashes during service.  See July and August 1970 treatment notes.  During the October 2011 hearing, the Veteran stated that he currently suffered from a skin disorder.

In the November 2012 remand, the Board instructed the AOJ to arrange a VA examination to determine the nature and etiology of any current skin disorder.  For any currently diagnosed skin disorder, the examiner was asked to opine whether that disorder was at least as likely as not (probability of 50 percent) related to the Veteran's military service, to include exposure to herbicides.  The examiner was also instructed to consider the Veteran's statements regarding continuity of symptomatology when offering any opinion, and was to support any opinion with adequate rationale.

In October 2014, the Veteran was afforded a VA examination.  During the examination, the Veteran reported that he was diagnosed with "sun exposure" nearly twenty years prior.  He also reported that the condition had manifested on the back of his right hand, and had spread up his arm.  Upon examination, the examiner noted that the Veteran had a scattered patch of subcutaneous discoloration extending from the back of the hand upward anterio-laterally to the right deltoid area.  The examiner also noted intermittent areas in the medial portion of the forearm.  The examiner stated that there were no skin alterations, and that the discoloration was sub-dermal.  The examiner opined that the Veteran's skin disorder was less likely than not related to the Veteran's military service, to include herbicide exposure.  Although, the examiner noted that the Veteran had received treatment in service and given myclog which implied that the Veteran's problem was fungal in nature, he stated that the Veteran's "yet to be diagnosed skin condition is not fungal or a lice infestation residual."  VA Examination, October 2014.

The Board finds the October 2014 skin disabilities examination to be inadequate for multiple reasons.  First, contrary to the Board's instruction in the November 2012 remand, the examiner did not actually clarify the nature of the Veteran's skin disorder.  Although the Veteran stated that he was diagnosed with sun exposure 20 years ago, the examiner stated that the Veteran's condition was "yet to be diagnosed."  Id.  In addition, the lack of an actual diagnosis calls into question the conclusion that the Veteran's skin disorder was not related to his military service, to include exposure to herbicides.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding medical opinion based upon inaccurate factual premise not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (value of physician's statement dependent, in part, upon extent to which it reflects "clinical data or other rationale to support his opinion"); Black v. Brown, 5 Vet. App. 177, 180 (finding medical opinion inadequate when unsupported by clinical evidence).  Thus, the October 2014 VA examination is inadequate.

With regard to the Veteran's low back disorder, during the October 2011 hearing before the undersigned, the Veteran stated that he initially hurt his back lifting a tire in service in June 1970.  He stated he injured his back a second time roughly two months later.  The Veteran also stated that his back has hurt him ever since.  The Veteran stated that, upon leaving service, he experienced continuous aches and pains in his back, and that he used over-the-counter medication to deal with the pain.

In accordance with the November 2012 remand, the Veteran was afforded a VA examination in October 2014 to address the nature and etiology of his current back condition.  During the examination, the Veteran described his two in-service injuries, and stated that, after service, he dealt with his back problems by taking over-the-counter medication.  The examiner also noted that the Veteran was injured in 1987 in a work-related accident, and that he underwent surgery on his lower back in 1994.  Upon examination and after review of the Veteran's claims file, the examiner diagnosed the Veteran with degenerative arthritis of the spine and spondylosis.  The examiner opined that the Veteran's back disorder was not causally or etiologically related to his military service, to include the Veteran's in-service injuries.  To support this opinion, the examination reasoned that the Veteran's post-service treatment records were silent for any back condition until 1987 when the Veteran suffered his work-related injury.

With regard to the October 2014 back examination, the Board finds that the examination is also inadequate.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of a disability in the service treatment records, and does not account for competent lay testimony as to the continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In this regard, the Veteran has stated multiple times, including during the hearing before the undersigned, that his symptoms began in service and have continued to the present.  Although the examiner noted the Veteran's contentions, he relied upon the lack of treatment in service and immediately following service to form the basis of the opinion offered, and did not discuss the Veteran's statements regarding his continuity of symptoms after leaving service.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that, despite its clear instruction in the November 2012 remand, the development directed was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

As such, the Veteran should be scheduled for a new VA examination to determine the current nature and etiology of the Veteran's skin disorder.  The Board stresses that the selected examiner must provide a diagnosis of the Veteran's skin disorder in offering any opinion.  If the initially selected examiner is unable to diagnose the Veteran's skin disorder, the Veteran should be afforded a fee-basis examination by an appropriate physician in order to ascertain the nature and etiology of his skin disorder.  

In addition, an addendum opinion should be obtained from the October 2014 examiner addressing the etiology of the Veteran's current back disorder and whether it is related to service.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding service incurrence and continuity of symptoms since service, including his testimony before the undersigned in October 2011, and must account for those lay statements in any rationale provided.

The Board stresses that any opinion obtained must be supported with adequate rationale upon which the Board can base its decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with analysis that the Board can consider and weigh against contrary opinions.").

Furthermore, a review of the record shows VA treatment records dated through February 6, 2015.  Since the Veteran's claim is being remanded, the RO should ensure that the most current and relevant VA treatment records are obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any additional records that are relevant to his claim, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant records of the Veteran's treatment within the appropriate VA Health Care system dated since February 6, 2015.

2.  After the above development has been completed, and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the nature and etiology of his skin disorder.  The claims file should be reviewed by the selected examiner, and the examination report should note that the claims file has been reviewed, to include the Veteran's service treatment records.

All current skin disorders should be diagnosed.  If the initially selected examiner is unable to diagnose the Veteran's skin disorder, the Veteran should be afforded a fee-basis examination by an appropriate physician in order to ascertain the nature and etiology of his skin disorder.  For each diagnosed skin disorder, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., a probability of 50 percent or more) that the Veteran's skin disorder is causally or etiologically related to the Veteran's service, to specifically include exposure to herbicides during service which has been conceded.

In doing so, the examiner must acknowledge and consider the symptoms experienced during and after discharge from service, and discuss the Veteran's lay statements concerning onset and continuity of symptomatology, as well as the medical evidence of record.

In particular the examiner should review the Veteran's lay statements concerning the development of his current skin disorder and provide information as to how these statements comport with generally accepted medical norms.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be determined from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

All opinions must be supported by a clear rationale and a discussion of the pertinent facts and medical principles involved, as such would be of considerable assistance to the Board.  

3.  Return the Veteran's claims file to the VA examiner who conducted the Veteran's October 2014 VA back examination.  The claims file and a copy of this Remand must be made available to the examiner.  If the October 2014 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, all currently diagnosed back disorders should be identified.  For each identified disorder, the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's back disorder is causally or etiologically related to service, to include the claimed injury of lifting a tire during service and the subsequent re-injury during service.

In doing so, any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset of his symptoms and continuity of those symptoms following service, as well as the medical evidence of record.  In particular, the examiner should address how the Veteran's lay statement concerning onset and continuity of symptomatology related to generally accepted medical norms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be determined from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

All opinions must be supported by a clear rationale and a discussion of the pertinent facts and medical principles involved, as such would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  The Veteran is notified that it is his responsibility to report for any examination scheduled in connection with this remand and to cooperate in the development of his case.

5.  After the above development is completed, re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




